Title: General Orders, 10 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 10th 1776.
Parole Ogden.Countersign Philadelphia.


A working party of one hundred and fifty men, properly officered, to parade to morrow morning with their Arms, near the Laboratory, at six OClock; to take three days provisions: The Commanding Officer to come to Head Quarters for his orders—The Quarter Master General to provide tents.
Genl Heaths Brigade instead of repairing to their Alarm post to morrow morning to hold themselves in readiness to march—they will receive their Orders from the Brigadier General on the parade at four OClock—The Brigadier will attend at Head Quarters this afternoon for the Orders.
John Butler of Capt: Bridgham’s Company, Col. Baileys Regiment having been tried by a General Court Martial whereof Col. Read was president; found guilty of “Desertion” and sentenced to receive Thirty Lashes—The General confirms the sentence and orders it to be executed at the usual time and place.
’Tho the General doubts not the persons, who pulled down and mutilated the Statue, in the Broadway, last night, were actuated by Zeal in the public cause; yet it has so much the appearance of riot and want of order, in the Army, that he disapproves the manner, and directs that in future these things

shall be avoided by the Soldiery, and left to be executed by proper authority.
After Orders. Col. Drake, who was ordered in the orders of yesterday for picquet, this day, being unable to mount, Colonel Bailey is to mount picquet this day in his stead: Likewise Lieut: Col. Stoutenburgh is sick, Lieut. Col. Sheppard is to succeed in his place to morrow.
